Case 1:15-cr-03545-JCH Document 60 Filed 12/31/20 Page 1 of 2

 

UNITED STATES DISTRICT COURT

for the
District of New Mexico

United States of America

Vv

Andrew Zamora
Defendant

Case No, 15-cr-3545 (JH)

WAIVER OF PERSONAL PRESENCE AT HEARING

I, Andrew Zamora , Defendant, understand that [ am scheduled for
, Preliminary VOSR hearing on 12/31/2020 |

nature of hearing date

 

 

I understand that | may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.

Date: er das fpr

12/ 31/2020 | Defendant's signature [/

Wayne Baker

Signature of defendant's attorney

Wayne Baker

Printed name of defendant's attorney

federallitigator@gmail.com

Defendant's atiorney’s e-mail address
Case 1:15-cr-03545-JCH Document 60 Filed 12/31/20 Page 2 of 2

 

UNITED STATES DISTRICT COURT

for the
District of New Mexico

United States of America
V

Andrew Zamora

Defendant

Case No, 15CR3545 JCH

 

WAIVER OF PERSONAL PRESENCE AT HEARING

I, Andrew Zamora , Defendant, understand that | am scheduled for

Initial 12/30/2020

 

an hearing on
nature of hearing date

| understand that | may appear by video for this proceeding. I hereby ask to be permitted to

appear for the hearing by video, and waive my right to be personally present for this hearing.

f a)
i is iy
Date: / t 30 (2 ae
Defendant's signatlre/

 

 

Signature of defendant's attorney

Kari Converse

Printed name of defendant's attorney

kari_converse@fd.org

Defendant's attorney's e-mail address

 

 
